[gkh51uwxjpb4000001.jpg]

 

Amplify Energy Corp.

500 Dallas Street, Suite 1600

Houston, TX 77002

 

(713) 490-8900

 



Exhibit 10.1

 

 





EXECUTION VERSION

 

EMPLOYMENT AGREEMENT

July 30, 2018



This Employment Agreement (“Agreement”) is entered into by and between AMPLIFY
ENERGY CORP., a Delaware corporation (the “Company”), and DENISE DUBARD (the
“Employee”), effective as of July 30, 2018 (the “Effective Date”), on the terms
set forth herein.  The Company and Employee may sometimes hereafter be referred
to singularly as a “Party” or collectively as the “Parties.”

Accordingly, the Parties, intending to be legally bound, agree as follows:

Position and Duties



.

Employment; Titles; Reporting

. The Company agrees to employ the Employee and the Employee agrees to commence
employment with the Company, upon the terms and subject to the conditions
provided under this Agreement.  During the Advisory Period (as defined in
Section 2), the Employee will serve the Company as special advisor to the Vice
President and Chief Accounting Officer, reporting to the Chief Financial Officer
(“CFO”) and having such duties and responsibilities as may be assigned to her by
the CFO.  During the Executive Period (as defined in Section 2), the Employee
will serve the Company as its Vice President and Chief Accounting Officer.  In
her capacity as Vice President and Chief Accounting Officer, the Employee will
report to the CFO and otherwise will be subject to the direction and control of
the CFO, and the Employee will have such duties, responsibilities and
authorities as may be assigned to the Employee by the CFO from time to time to
the extent consistent with her position as the chief accounting officer in a
publicly traded company comparable to the Company.

Duties

.  During the Employment Term, the Employee will devote substantially all of the
Employee’s full working time to the business and affairs of the Company, will
use the Employee’s best efforts to promote the Company’s interests and will
perform the Employee’s duties and responsibilities faithfully, diligently and to
the best of the Employee’s ability, consistent with sound business practices.
The Employee may be required by the Chief Executive Officer of the Company, the
CFO and/or the Board of Directors of the Company (the “Board”) to provide
services to, or otherwise serve as an officer or director of, any direct or
indirect subsidiary of the Company. The Employee will comply with the Company’s
policies, codes and procedures, as they may be in effect from time to time,
applicable to executive officers of the Company.  Subject to the preceding
sentence, the Employee may, with the prior written approval of the Board in each
instance, engage in other business and charitable activities, provided that such
charitable and/or other business activities do not violate Section 7, create a
conflict of interest or the appearance of a conflict of interest with the
Company, or interfere, individually or in the aggregate, with the performance of
the Employee’s obligations to the Company under this Agreement.

 

--------------------------------------------------------------------------------

 

Place of Employment

. The Employee will perform the Employee’s duties under this Agreement at the
Company’s offices in Houston, Texas.  The Employee understands and agrees that
she will be required to travel from time to time for purposes of the Company’s
business.  

Term of Employment



.

The term of the Employee’s employment by the Company under this Agreement (the
“Employment Term”) will commence on the Effective Date and will continue until
the Employee’s employment is terminated by either Party under Section 5. The
date on which the Employee’s employment ends is referred to in this Agreement as
the “Termination Date.” For the purpose of Sections 5 and 6 of this Agreement,
the Termination Date shall be the date upon which the Employee incurs a
“separation from service” as defined in Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and regulations issued thereunder
(collectively, “Code Section 409A”). For purposes of this Agreement, the
“Advisory Period” will commence on the Effective Date and end at the close of
business on August 8, 2018, and the “Executive Period” will commence on August
9, 2018 and will continue for the remainder of the Employment Term.

Compensation



.

Base Salary

. During the Employment Term, the Employee will be entitled to receive a base
salary (“Base Salary”) at an annual rate of not less than $240,000 for services
rendered to the Company and any of its direct or indirect subsidiaries, payable
in accordance with the Company’s regular payroll practices. The Employee’s Base
Salary shall be reviewed annually by the Board and may be adjusted upward in the
Board’s sole discretion, but not downward.

Bonus Compensation

. During the Employment Term, the Employee shall be eligible for discretionary
bonus compensation with a target of 50% of the Employee’s Base Salary (the
“Target Bonus”) for each complete calendar year that the Employee is employed by
the Company hereunder (any bonus compensation payable, the “Annual Bonus”).  The
performance targets that must be achieved in order to be eligible for certain
bonus levels shall be established by the Board (or a committee thereof)
annually.  Notwithstanding the foregoing, the Employee shall be eligible to
receive a pro rata bonus for the portion of the 2018 calendar year that the
Employee is employed by the Company hereunder (the “2018 Bonus”).  Each Annual
Bonus (including the 2018 Bonus), if any, shall be paid as soon as
administratively feasible after the Board (or a committee thereof) certifies
whether the applicable performance targets for the applicable calendar year have
been achieved, but in no event later than March 15 following the end of such
calendar year.  Notwithstanding anything in this Section 3.2 to the contrary,
but subject to Section 6 below, no Annual Bonus (including the 2018 Bonus), if
any, nor any portion thereof, shall be payable for any calendar year unless the
Employee remains continuously employed by the Company from the Effective Date
through the date on which such Annual Bonus or 2018 Bonus is paid.  Any Annual
Bonus will be paid in the form of (a) cash, with respect to 25% of the amount of
the Annual Bonus, and (b) fully-vested shares of the Company’s common stock
having an aggregate fair market value on the grant date (as determined by the
Board) equal to 75% of the amount of the Annual Bonus.   

Long-Term Incentive Compensation

. Within 30 days of the Effective Date, the Employee shall receive a grant of
25,000 restricted stock units (“RSUs”) under the Company’s Management Incentive
Plan (as it may be amended from time to time), which RSUs will be subject

2

 

--------------------------------------------------------------------------------

 

to vesting in accordance with, and the other terms and conditions set forth in,
the form of award agreement attached hereto as Exhibit A.  Thereafter, long-term
incentive compensation awards may be made to the Employee from time to time
during the Employment Term by the Board in its sole discretion, whose decision
will be based upon performance and award guidelines for executive officers of
the Company established periodically by the Board in its sole discretion.   

Expenses and Other Benefits



.

Reimbursement of Business Expenses

. The Employee will be entitled to receive prompt reimbursement for all
reasonable business expenses incurred by the Employee during the Employment Term
(in accordance with the policies and practices presently followed by the Company
or as may be established by the Board from time to time for the Company’s senior
executive officers) in performing services under this Agreement, provided that
the Employee properly accounts for such expenses in accordance with the
Company’s policies as in effect from time to time. Each reimbursement shall be
paid within 30 days after it has been properly submitted to the Company by the
Employee in accordance with all applicable policies, but in no event later than
the end of the calendar year following the calendar year in which any such
reimbursable expense was incurred.  

The Company shall not be obligated to pay any such reimbursement amount for
which the Employee fails to submit an invoice or other documented reimbursement
request at least ten business days before the end of the calendar year next
following the calendar year in which the expense was incurred. Business related
expenses shall be reimbursable only to the extent they were incurred during the
Employment Term, but in no event shall the time period extend beyond the later
of the lifetime of the Employee or, if longer, 20 years. The amount of such
reimbursements that the Company is obligated to pay in any given calendar year
shall not affect the amount the Company is obligated to pay in any other
calendar year. In addition, the Employee may not liquidate or exchange the right
to reimbursement of such expenses for any other benefits.  

Paid Time Off

.  The Employee shall be entitled to paid time off in accordance with the
Company’s policy as then in effect (prorated for any calendar year during which
the Employee is employed with the Company for less than the entire year, based
on the number of days that the Employee is employed with the Company during such
calendar year); the Company’s policy in effect as of the Effective Date would
provide the Employee with 200 hours of paid time off per calendar year.  

Other Employee Benefits

. In addition to the foregoing, during the Employment Term, the Employee will be
entitled to participate in and to receive benefits as a senior executive under
all of the Company’s employee benefit plans, programs and arrangements available
to senior executives, subject to the eligibility criteria and other terms and
conditions thereof, as such plans, programs and arrangements may be duly
amended, terminated, approved or adopted by the Company from time to time.

Termination of Employment



.

Death

. The Employee’s employment under this Agreement will terminate upon the
Employee’s death.

3

 

--------------------------------------------------------------------------------

 

Termination by the Company

.

(a)Terminable at Will. The Company may terminate the Employee’s employment under
this Agreement at any time with or without Cause (as defined below).

(b)Definition of Cause. For purposes of this Agreement, “Cause” means any of the
Employee’s: (1) conviction of a felony, or plea of guilty or nolo contendere to,
any felony or any crime of moral turpitude; (2) repeated intoxication by alcohol
or drugs during the performance of the Employee’s duties; (3) embezzlement or
other willful and intentional misuse of any of the funds of the Company or its
direct or indirect subsidiaries, (4) commission of a demonstrable act of fraud;
(5) willful and material misrepresentation or concealment on any written reports
submitted to the Company or its direct or indirect subsidiaries; (6) material
breach of this Agreement; (7) failure to follow or comply with the reasonable,
material and lawful written directives of the Board; or (8) conduct constituting
a material breach of the Company’s then-current code of conduct or other similar
written policy which has been provided to the Employee.  

(c)Notice and Cure Opportunity in Certain Circumstances. The Employee may be
afforded a reasonable opportunity to cure any act or omission that would
otherwise constitute Cause hereunder according to the following terms: The Board
shall give the Employee written notice stating with reasonable specificity the
nature of the circumstances determined by the Board in its reasonable and good
faith judgment to constitute Cause.  If, in the reasonable and good faith
judgment of the Board, the alleged breach is reasonably susceptible to cure, the
Employee will have 15 days from the Employee’s receipt of such notice to effect
the cure of such circumstances or such breach to the reasonable and good faith
satisfaction of the Board. The Board will state whether the Employee will have
such an opportunity to cure in the initial notice of Cause referred to
above.  Prior to a termination for Cause, in those instances where the initial
notice of Cause states that the Employee will have an opportunity to cure, the
Company shall provide an opportunity for the Employee to be heard by the Board
or a Board committee designated by the Board to hear the Employee. The decision
as to whether the Employee has satisfactorily cured the alleged breach shall be
made at such meeting.  If, in the reasonable and good faith judgment of the
Board, the alleged breach is not reasonably susceptible to cure, or such
circumstances or breach have not been satisfactorily cured within such 15 day
cure period, such breach will thereupon constitute Cause hereunder.

Termination by the Employee

.

(a)Terminable at Will. The Employee may terminate the Employee’s employment
under this Agreement at any time with or without Good Reason (as defined below).

(b)Notice and Cure Opportunity. If such termination is for Good Reason, the
Employee will give the Company written notice, which will identify with
reasonable specificity the grounds for the Employee’s resignation and provide
the Company with 30 days from the day such notice is given to cure the alleged
grounds for resignation contained in the notice. A termination will not be for
Good Reason if such notice is given by the Employee to the Company more than 45
days after the first occurrence of the event that the Employee alleges is Good
Reason for the Employee’s termination hereunder.  The Employee must actually
terminate her employment within 30 days following the expiration of the
Company’s 30-day cure period.  

4

 

--------------------------------------------------------------------------------

 

Otherwise, any claim of such circumstances constituting “Good Reason” shall be
deemed irrevocably waived by the Employee.

(c)Definition of Good Reason.  For purposes of this Agreement, “Good Reason”
will mean any of the following to which the Employee will not consent in
writing: (i) a relocation of the Employee’s principal work location to a
location in excess of 40 miles from its then current location; (ii) a reduction
in the Employee’s then current Base Salary or Target Bonus, or both; (iii) a
material breach of any provision of this Agreement by the Company; or (iv) any
material reduction in the Employee’s title, authority, duties, responsibilities
or reporting relationship from those in effect as of the commencement of the
Executive Period, except to the extent such reduction occurs in connection with
the Employee’s termination of employment for Cause or due to the Employee’s
death or Disability.

Notice of Termination

. Any termination of the Employee’s employment by the Company or by the Employee
during the Employment Term (other than termination pursuant to Section 5.1) will
be communicated by written Notice of Termination to the other Party hereto in
accordance with Section 8.7. For purposes of this Agreement, a “Notice of
Termination” means a written notice that (a) indicates the specific termination
provision in this Agreement relied upon, (b) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Employee’s employment under the provision so
indicated, and (c) if the Termination Date is other than the date of receipt of
such notice, specifies the Termination Date (which Termination Date will be not
more than 30 days after the giving of such notice).

Disability

.  If the Company determines in good faith that the Disability (as defined
herein) of the Employee has occurred during the Employment Term, it may, without
breaching this Agreement, give to the Employee written notice in accordance with
Section 5.4 of its intention to terminate the Employee’s employment. In such
event, the Employee’s employment with the Company will terminate effective on
the 30th day after receipt of such notice by the Employee, provided that, within
30 days after such receipt, the Employee has not returned to full-time
performance of the Employee’s duties hereunder.

“Disability” means the earlier of (a) written determination by a physician
selected by the Company and reasonably agreed to by the Employee that the
Employee has been unable to perform substantially the Employee’s usual and
customary duties under this Agreement for a period of at least 120 consecutive
days or a non-consecutive period of 180 days during any 12-month period as a
result of incapacity due to mental or physical illness or disease; and (b)
“disability” as such term is defined in the Company’s applicable long-term
disability insurance plan.  At any time and from time to time, upon reasonable
request therefor by the Company, the Employee will submit to reasonable medical
examination for the purpose of determining the existence, nature and extent of
any such disability. Any physician selected by Company shall be Board Certified
in the appropriate field and shall have no actual or potential conflict of
interest.

5

 

--------------------------------------------------------------------------------

 

Compensation of the Employee Upon Termination



. Subject to the provisions of Section 6.9, the Employee shall be entitled to
receive the amount specified upon the termination events designated below:

Death

. If the Employee’s employment under this Agreement is terminated by reason of
the Employee’s death, the Company shall pay to the person or persons designated
by the Employee for that purpose in a notice filed with the Company, or, if no
such person has been so designated, to the Employee’s estate, the following:

(a)an amount equal to the Employee’s accrued but unpaid then current Base Salary
through the Termination Date, payable in a lump sum within 30 days following the
Termination Date;

plus

(b)if the Termination Date occurs after the end of the calendar year but prior
to the date on which annual bonuses are paid, an amount equal to the Annual
Bonus that the Employee would have received (if any) had she been employed on
the payment date (the “Actual Full Year Bonus Amount”), payable at the same time
annual bonuses for such year are paid to actively-employed senior executives of
the Company;

plus

(c)a pro-rata portion of the Employee’s Annual Bonus for the calendar year in
which the Employee’s Termination Date occurs, based on actual results for such
year (determined by multiplying the amount of such Annual Bonus which would be
due for the full calendar year by a fraction, (i) the numerator of which is the
number of days during the calendar year that the Employee is employed by the
Company and (ii) the denominator of which is three hundred sixty-five (365))
(the “Actual Pro Rata Bonus Amount”), if any, payable at the same time annual
bonuses for such year are paid to actively-employed senior executives of the
Company;

plus

(d)any other amounts that may be reimbursable by the Company to the Employee as
expressly provided under this Agreement, payable in a lump sum within 30 days
following the Termination Date.

The Employee’s entitlement to the amounts set forth in Section 6.1(b) and
Section 6.1(c) is subject to the provisions of Section 6.5.

Thereafter, the Company will have no further obligation to the Employee under
this Agreement, other than for payment of any amounts accrued and vested under
any employee benefit plans or programs of the Company and any payments or
benefits required to be made or provided under applicable law.

Disability

. In the event of the Employee’s termination by reason of Disability pursuant to
Section 5.5, the Employee will continue to receive the Employee’s Base Salary in
effect immediately prior to the Termination Date and participate in applicable
employee benefit

6

 

--------------------------------------------------------------------------------

 

plans or programs of the Company through the Termination Date, subject to offset
dollar-for-dollar by the amount of any disability income payments provided to
the Employee under any Company disability policy or program that is maintained
by the Company.  The Company also shall pay to the Employee the amounts set
forth in Section 6.1(a) through Section 6.1(d), at the times and subject to the
conditions set forth in Section 6.1.  Thereafter, the Company will have no
further obligation to the Employee under this Agreement, other than for payment
of any amounts accrued and vested under any employee benefit plans or programs
of the Company and any payments or benefits required to be made or provided
under applicable law.

By the Company for Cause or by the Employee Without Good Reason

.

(a)Termination by Company For Cause. If the Employee’s employment is terminated
by the Company for Cause, the Employee will receive (i) the Employee’s accrued
but unpaid then current Base Salary through the Termination Date and (ii) any
other amounts that may be reimbursable by the Company to the Employee as
expressly provided under this Agreement, in each case, payable in a lump sum
within 30 days following the Termination Date.  Thereafter, the Company will
have no further obligation to the Employee under this Agreement, other than for
payment of any amounts accrued and vested under any employee benefit plans or
programs of the Company, and any payments or benefits required to be made or
provided under applicable law.  No bonus will be paid to the Employee for a
termination of the Employee’s employment for Cause.

(b)Termination by Employee Without Good Reason. If the Employee’s employment is
terminated by the Employee without Good Reason, the Employee will receive (i)
the Employee’s accrued but unpaid then current Base Salary through the
Termination Date and (ii) any other amounts that may be reimbursable by the
Company to the Employee as expressly provided under this Agreement, in each
case, payable in a lump sum within 30 days following the Termination
Date.  Thereafter, the Company will have no further obligation to the Employee
under this Agreement, other than for payment of any amounts accrued and vested
under any employee benefit plans or programs of the Company, and any payments or
benefits required to be made or provided under applicable law.  No bonus will be
paid to the Employee for a termination of the Employee’s employment without Good
Reason.

By the Employee for Good Reason or by the Company Without Cause

.  Subject to the provisions of Section 6.5, if the Company terminates the
Employee’s employment without Cause, or the Employee terminates her employment
for Good Reason, then the Employee will be entitled to the following (with the
amounts payable under clauses (b), (c), (e) and (f) below, collectively, the
“Severance Benefits”):

(a)an amount equal to the Employee’s accrued but unpaid then current Base Salary
through the Termination Date, payable in a lump sum within 30 days following the
Termination Date;

plus

(b)if the Termination Date occurs after the end of the calendar year but prior
to the date on which annual bonuses are paid, the Actual Full Year Bonus Amount,
payable at the

7

 

--------------------------------------------------------------------------------

 

same time annual bonuses for such year are paid to actively-employed senior
executives of the Company;

plus

(c)the Actual Pro Rata Bonus Amount, if any, payable at the same time annual
bonuses for such year are paid to actively-employed senior executives of the
Company;

plus

(d)any other amounts that may be reimbursable by the Company to the Employee as
expressly provided under this Agreement;

plus

(e)(i) if the Employee’s termination occurs on or prior to the 18-month
anniversary of the Effective Date, an amount equal to 1/6th of the Employee’s
monthly Base Salary rate (2 months) as in effect on the day before the
Termination Date (but not as an employee), and (ii) if the Employee’s
termination occurs after the 18-month anniversary of the Effective Date, an
amount equal to 1/3rd of the Employee’s monthly Base Salary rate (4 months) as
in effect on the day before the Termination Date, in each case, payable in
accordance with the Company’s regularly scheduled payroll practices for a period
of 2 months following the Termination Date; provided that to the extent the
payment of any amount constitutes “nonqualified deferred compensation” for
purposes of Code Section 409A, any such payment scheduled to occur during the
first 60 days following the Termination Date shall not be paid until the first
regularly scheduled pay period following the 60th day after the Termination Date
and shall include payment of any amount that was otherwise scheduled to be paid
prior thereto;

plus

(f)subject to the Employee’s (i) timely election of continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), and (B) continued copayment of premiums at the same level and cost to
the Employee as if the Employee were a senior executive of the Company
(excluding, for purposes of calculating cost, an employee’s ability to pay
premiums with pre-tax dollars), continued participation in the Company’s group
health plan (to the extent permitted under applicable law and the terms of such
plan) which covers the Employee (and her spouse and eligible dependents, if
applicable) for a period of 12 months, provided that the Employee is eligible
and remains eligible for COBRA coverage; provided, further, that the Company may
modify the continuation coverage contemplated by this Section 6.4(f) to the
extent reasonably necessary to avoid the imposition of any excise taxes on the
Company for failure to comply with the nondiscrimination requirements of the
Patient Protection and Affordable Care Act of 2010, as amended, and/or the
Health Care and Education Reconciliation Act of 2010, as amended (to the extent
applicable); and provided, further, that in the event that the Employee obtains
other employment that offers group health plan coverage, such continuation of
coverage by the Company under this Section 6.4(f) shall cease as of the end of
the month in which the Employee obtains such other employer-provided, group
health plan coverage.

8

 

--------------------------------------------------------------------------------

 

6.5Conditions to Receipt of Certain Post-Termination Payments and Benefits.

(a)Release. As a condition to receiving the Actual Full Year Bonus Amount, the
Actual Pro Rata Bonus Amount and/or any Severance Benefits to which the Employee
may otherwise be entitled under Section 6.1, Section 6.2 or Section 6.4, the
Employee must execute and not revoke a general release of claims, which will
include an affirmation of the restrictive covenants set forth in Section 7, in
form and substance satisfactory to the Company (the “Release”).  The Company
will provide the Release to the Employee for signature within ten days after the
Termination Date.  If the Company has provided the Release to the Employee for
signature within ten days after the Termination Date, and if the Release is not
executed and non-revocable within 60 days after the Termination Date and prior
to the date on which such payment and/or benefits are to be first paid or
provided to the Employee, the Employee will not be entitled to the Actual Full
Year Bonus Amount, the Actual Pro Rata Bonus Amount and/or any Severance
Benefits, as the case may be, and the Company will have no further obligations
with respect to the provision of those payments and/or benefits except as may be
required by law.  If the Release consideration period spans two calendar years,
no payments and/or benefits subject to the Release will be paid or provided
until the later of (i) the date on which the Release becomes effective and
non-revocable and (ii) January 2nd of the second calendar year.

(b)Limitation on Benefits. If, following a termination of employment that gives
the Employee a right to the payment of the Actual Full Year Bonus Amount, the
Actual Pro Rata Bonus Amount and/or any Severance Benefits to which the Employee
may otherwise be entitled under Section 6.1, Section 6.2 or Section 6.4, the
Employee violates any of the covenants in Section 7 or as otherwise set forth in
the Release, the Employee will have no further right or claim to the Actual Full
Year Bonus Amount, the Target Pro Rata Bonus Amount and/or any Severance
Benefits to which the Employee may otherwise be entitled under Section 6.1,
Section 6.2 or Section 6.4 from and after the date on which the Employee engages
in such activities, and the Company will have no further obligations with
respect to such payments or benefits, and the covenants in Section 7 will
nevertheless continue in full force and effect.

Certain Amounts Not Includable for Employee Benefits Purposes

. Except to the extent the terms of any applicable benefit plan, policy or
program provide otherwise, any benefit programs of the Company that take into
account the Employee’s income will exclude the Actual Full Year Bonus Amount,
the Actual Pro Rata Bonus Amount and/or any Severance Benefits to which the
Employee may otherwise be entitled under Section 6.1, Section 6.2 or Section
6.4.

Exclusive Severance Benefits

. The Actual Full Year Bonus Amount, the Actual Pro Rata Bonus Amount and/or any
Severance Benefits to which the Employee may otherwise be entitled under Section
6.1, Section 6.2 or Section 6.4, if they become payable under the terms of this
Agreement, will be in lieu of any other severance or similar benefits that would
otherwise be payable under any other agreement, plan, program or policy of the
Company, excluding, for this purpose, any post-termination treatment of equity
incentive awards provided under the terms of the governing award agreements.

9

 

--------------------------------------------------------------------------------

 

Code Section 280G

; Code Section 409A. Notwithstanding anything in this Agreement to the
contrary:  

(a)If any of the payments or benefits received or to be received by the Employee
(including, without limitation, any payment or benefits received in connection
with a “change of control” or the Employee’s termination of employment, whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement, or otherwise) (all such payments collectively referred to herein as
the (“280G Payments”) constitute “parachute payments” within the meaning of
Section 280G of the Code and would, but for this Section 6.8(a), be subject to
the excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then
prior to making the 280G Payments, a calculation shall be made comparing (i) the
Net Benefit (as defined below) to the Employee of the 280G Payments after
payment of the Excise Tax to (ii) the Net Benefit to the Employee if the 280G
Payments are limited to the extent necessary to avoid being subject to the
Excise Tax.  Only if the amount calculated under clause (i) above is less than
the amount under clause (ii) above will the 280G Payments be reduced to the
minimum extent necessary to ensure that no portion of the 280G Payments is
subject to the Excise Tax. “Net Benefit” shall mean the present value of the
280G Payments net of all federal, state, local, foreign income, employment and
excise taxes. Any reduction made pursuant to this Section 6.8(a) shall be made
in a manner determined by the Company that is consistent with the requirements
of Code Section 409A and that maximizes the Employee’s economic position and
after-tax income; for the avoidance of doubt, the Employee shall not have any
discretion in determining the manner in which the payments and benefits are
reduced.

(b)In the event that any benefits payable or otherwise provided under this
Agreement would be deemed to constitute non-qualified deferred compensation
subject to Code Section 409A, the Company will have the discretion to adjust the
terms of such payment or benefit (but not the amount or value thereof) to the
minimum extent reasonably necessary to comply with the requirements of Code
Section 409A to avoid the imposition of any excise tax or other penalty with
respect to such payment or benefit under Code Section 409A.

Timing of Payments by the Company

. Notwithstanding anything in this Agreement to the contrary, in the event that
the Employee is a “specified employee” (as determined under Code Section 409A)
at the time of the separation from service triggering the payment or provision
of benefits, any payment or benefit under this Agreement which is determined to
provide for a deferral of compensation pursuant to Code Section 409A shall not
commence being paid or made available to the Employee until after six months
from the Termination Date that constitutes a “separation from service” within
the meaning of Code Section 409A or such earlier date as may be permitted under
Code Section 409A.

Restrictive Covenants



.

Confidential Information

.  During the Employment Term and thereafter, the Employee shall keep secret and
retain in strictest confidence, and shall not use for the benefit of himself or
others, any confidential matters or trade secrets of, or confidential and
competitively valuable information concerning, the Company and its direct or
indirect subsidiaries (collectively, the “Company Group”), including, without
limitation, information concerning their organization and operations, business
and affairs, formulae, manufacturing processes, proprietary information,

10

 

--------------------------------------------------------------------------------

 

technical data, “know-how”, customer lists, details of client or consultant
contracts, vendor and purchasing arrangements, terms and discounts, pricing
methods and policies, financial information, operational methods, marketing
plans or strategies, business acquisition plans, new personnel acquisition
plans, technical processes, projects, financing/financial projections, budget
information and procedures, marketing plans or strategies, and research
products. The confidentiality obligations set forth in this Section 7.1 shall
not apply to any information that becomes part of the public domain other than
through the Employee’s disclosure in violation of the terms hereof. Nothing
herein shall be construed as prohibiting the Employee from using or disclosing
such confidential information as is necessary and has been authorized in her
proper performance of services for the Company Group.

(a)SEC Provisions.  The Employee understands that nothing contained in this
Agreement limits the Employee’s ability to file a charge or complaint with the
Securities and Exchange Commission (“SEC”). The Employee further understands
that this Agreement does not limit the Employee’s ability to communicate with
the SEC or otherwise participate in any investigation or proceeding that may be
conducted by the SEC, including providing documents or other information,
without notice to the Company. This Agreement does not limit the Employee’s
right to receive an award for information provided to the SEC.  This Section
7.1(a) applies only for the period of time that the Company is subject to the
Dodd-Frank Act.

(b)Trade Secrets.  The parties specifically acknowledge that 18 U.S.C. § 1833(b)
provides: “An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret
that—(A) is made—(i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.”  Nothing in this Agreement is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by 18 U.S.C. § 1833(b).  Accordingly,
notwithstanding anything to the contrary in the foregoing, the Parties have the
right to disclose in confidence trade secrets to federal, state, and local
government officials, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law.  If the Employee files a lawsuit for
retaliation against the Company for reporting a suspected violation of law, the
Employee may disclose the Company’s trade secrets to the Employee’s attorney and
use the trade secret information in the court proceeding, if the Employee first
files any document containing the trade secret under seal and does not disclose
the trade secret, except pursuant to court order.

No Interference

.  Notwithstanding any other provision of this Agreement, (a) the Employee may
disclose confidential information (as described in Section 7.1 above) when
required to do so by a court of competent jurisdiction, by any governmental
agency having authority over the Employee or the business of the Company or by
any administrative body or legislative body (including a committee thereof) with
jurisdiction to order the Employee to divulge, disclose or make accessible such
information, in each case, subject to the Employee’s obligations to notify the
Company and first obtain a protective order, to the extent permitted by
applicable law; and (b) nothing in this Agreement is intended to interfere with
the Employee’s right to (i) report possible violations of state or federal law
or regulation to any governmental or law enforcement agency or entity; (ii) make
other disclosures that are protected under the whistleblower provisions of state
or federal law or regulation (including the right to receive an award for
information

11

 

--------------------------------------------------------------------------------

 

provided to any such government agencies); (iii) file a claim or charge any
governmental agency or entity; or (iv) testify, assist or participate in an
investigation, hearing, or proceeding conducted by any governmental or law
enforcement agency or entity, or any court. For purposes of clarity, in making
or initiating any such reports or disclosures or engaging in any of the conduct
outlined in subsection (b) above, the Employee may disclose confidential
information to the extent necessary to such governmental or law enforcement
agency or entity or such court, need not seek prior authorization from the
Company and is not required to notify the Company of any such reports,
disclosures or conduct.

Return of Property

. The Employee agrees to deliver promptly to the Company, upon termination of
the Employee’s employment hereunder, or at any other time when the Company so
requests, all documents relating to the business of the Company Group; provided,
however, that the Employee will be permitted to retain copies of any documents
or materials of a personal nature or otherwise related to the Employee’s rights
under this Agreement, copies of this Agreement and any attendant or ancillary
documents specifically including any documents referenced in this Agreement and
copies of any documents related to the Employee’s long-term incentive awards and
other compensation.

7.4Non-Competition. The Employee acknowledges that the Employee (a) will perform
services of a unique nature for the Company Group that are irreplaceable, and
that the Employee’s performance of such services to a competing business will
result in irreparable harm to the Company Group, (b) will have access to
Confidential Information which, if disclosed, would unfairly and inappropriately
assist in competition against the Company Group, (c) would inevitably use or
disclose such Confidential Information in the course of the Employee’s
employment by a competitor, (d) will have access to the customers of the Company
Group, (e) will receive specialized training from the Company Group, and (f)
will generate goodwill for the Company Group in the course of the Employee’s
employment. Accordingly, during the Employment Term and for a period of 6 months
immediately thereafter, the Employee agrees that the Employee will not, directly
or indirectly, other than through the Company, engage or participate (or prepare
to engage or participate), in any manner, whether directly or indirectly through
an employee, employer, consultant, agent, principal, partner, more than 1%
shareholder, officer, director, licensor, lender, lessor or in any other
individual or representative capacity, in any business or activity which is in
competition with the business of the Company Group in the leasing, acquiring,
exploring or producing hydrocarbons and related products within the boundaries
of, or within a ten-mile radius of the boundaries of, any mineral property
interest of any member of the Company Group (including, without limitation, a
mineral lease, overriding royalty interest, production payment, net profits
interest, mineral fee interest or option or right to acquire any of the
foregoing, or an area of mutual interest as designated pursuant to contractual
agreements between any member of the Company Group and any third party), or any
other property on which any of the Company Group has an option, right, license
or authority to conduct or direct exploratory activities, such as
three-dimensional seismic acquisition or other seismic, geophysical and
geochemical activities (but not including any preliminary geological mapping),
provided that the foregoing will not restrict the Employee from obtaining
post-termination employment with an entity that only has de minimis operations
in the restricted territory (as determined by the Board in good faith); provided
that, this Section 7.4 will not preclude the Employee from making passive
investments in securities of oil and gas companies which are registered on a
national stock exchange, if (i) the aggregate amount owned by the Employee and

12

 

--------------------------------------------------------------------------------

 

her spouse and children, if any, does not exceed 1% of such company’s
outstanding securities, and (ii) the aggregate amount invested in such
investments by the Employee and her spouse and children does not exceed
$1,000,000.  

7.5Non-Solicitation; Non-Interference.  

(a)During the Employment Term and for a period of 6 months immediately
thereafter, the Employee agrees that she shall not, except in the furtherance of
the Employee’s duties hereunder, directly or indirectly, individually or on
behalf of any other person, firm, corporation or other entity, induce or attempt
to induce any customer, supplier, agent, intermediary or other business relation
of the Company Group to reduce or cease doing business with the Company Group,
or interfere with the relationship between any such customer, supplier, agent,
intermediary or business relation and the Company Group (including making any
negative statements or communications concerning the Company Group); provided
that nothing contained in this Section 7.5(a) will prohibit public advertising
or general solicitations that are not specifically directed to customers,
suppliers, licensees or other business relations of the Company Group.

(b)During the Employment Term and for a period of 6 months immediately
thereafter, the Employee agrees that she shall not, except in the furtherance of
the Employee’s duties hereunder, directly or indirectly, individually or on
behalf of any other person, firm, corporation or other entity, solicit, aid or
induce any employee, representative or agent of the Company Group to leave such
employment or retention or to accept employment with or render services to or
with any other person, firm, corporation or other entity unaffiliated with the
Company Group or hire or retain any such employee, representative or agent, or
take any action to materially assist or aid any other person, firm, corporation
or other entity in identifying, hiring or soliciting any such employee,
representative or agent.  An employee, representative or agent shall be deemed
covered by this Section 7.5(b) while so employed or retained and for a period of
six months thereafter.

7.6Non-Disparagement.  The Employee agrees not to make any negative,
disparaging, detrimental or derogatory remarks or public statements (written,
oral, telephonic, electronic, or by any other method) about the Company or any
other member of the Company Group or their respective successors and assigns or
any of their respective officers, directors, employees, shareholders, agents or
products.  The Company agrees not to make any negative, disparaging, detrimental
or derogatory remarks or public statements (written, oral, telephonic,
electronic or by any other method) about the Employee. The foregoing shall not
be violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings).

Assignment of Developments

7.8.  

(a)The Employee acknowledges and agrees that all ideas, methods, inventions,
discoveries, improvements, work products, developments, software, know-how,
processes, techniques, works of authorship and other work product, whether
patentable or unpatentable, (i) that are reduced to practice, created, invented,
designed, developed, contributed to, or improved

13

 

--------------------------------------------------------------------------------

 

with the use of any Company Group resources and/or within the scope of the
Employee’s work with the Company Group or that relate to the business,
operations or actual or demonstrably anticipated research or development of the
Company Group, and that are made or conceived by the Employee, solely or jointly
with others, during the Employment Term, or (ii) suggested by any work that the
Employee performs in connection with the Company Group, either while performing
the Employee’s duties with the Company Group or on the Employee’s own time, but
only insofar as the Inventions are related to the Employee’s work as an employee
or other service provider to the Company Group, shall belong exclusively to the
Company (or its designee), whether or not patent or other applications for
intellectual property protection are filed thereon (the “Inventions”).  The
Employee will keep full and complete written records (the “Records”), in the
manner prescribed by the Company, of all Inventions, and will promptly disclose
all Inventions completely and in writing to the Company.  The Records shall be
the sole and exclusive property of the Company, and the Employee will surrender
them upon the termination of the Employment Term, or upon the Company’s earlier
request. The Employee irrevocably conveys, transfers and assigns to the Company
the Inventions and all patents or other intellectual property rights that may
issue thereon in any and all countries, whether during or subsequent to the
Employment Term, together with the right to file, in the Employee’s name or in
the name of the Company (or its designee), applications for patents and
equivalent rights (the “Applications”).  The Employee will, at any time during
and subsequent to the Employment Term, make such applications, sign such papers,
take all rightful oaths, and perform all other acts as may be requested from
time to time by the Company to perfect, record, enforce, protect, patent or
register the Company’s rights in the Inventions, all without additional
compensation to the Employee from the Company.  The Employee will also execute
assignments to the Company (or its designee) of the Applications, and give the
Company and its attorneys all reasonable assistance (including the giving of
testimony) to obtain the Inventions for the Company’s benefit, all without
additional compensation to the Employee from the Company, but entirely at the
Company’s expense.

(b)In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company,
and the Employee agrees that the Company will be the sole owner of the
Inventions, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to the Employee.  If the Inventions, or any portion thereof,
are deemed not to be Work for Hire, or the rights in such Inventions do not
otherwise automatically vest in the Company, the Employee hereby irrevocably
conveys, transfers and assigns to the Company, all rights, in all media now
known or hereinafter devised, throughout the universe and in perpetuity, in and
to the Inventions, including, without limitation, all of the Employee’s right,
title and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Inventions, including, without limitation, all rights of any
kind or any nature now or hereafter recognized, including, without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom.  In addition, the Employee hereby waives any so-called “moral
rights” with respect to the Inventions. To the extent that the Employee has any
rights in the results and proceeds of the Employee’s service to the Company that
cannot be assigned in the manner described herein, the Employee agrees to
unconditionally waive the enforcement of such rights.  The Employee hereby
waives any and all currently existing and future monetary rights in and to

14

 

--------------------------------------------------------------------------------

 

the Inventions and all patents and other registrations for intellectual property
that may issue thereon, including, without limitation, any rights that would
otherwise accrue to the Employee’s benefit by virtue of the Employee being an
employee of or other service provider to the Company.

Injunctive Relief

. The Employee acknowledges that a breach of any of the covenants contained in
this Section 7 may result in material, irreparable injury to the Company Group
for which there is no adequate remedy at law, that it will not be possible to
measure damages for such injuries precisely, and that, in the event of such a
breach or threat of breach, the Company or any other member of the Company Group
will be entitled to obtain a temporary restraining order and/or a preliminary or
permanent injunction restraining the Employee from engaging in activities
prohibited by this Section 7 or such other relief as may be required to
specifically enforce any of the covenants in this Section 7.

Adjustment of Covenants

. The Parties consider the covenants and restrictions contained in this Section
7 to be reasonable. However, if and when any such covenant or restriction is
found to be void or unenforceable and would have been valid had some part of it
been deleted or had its scope of application been modified, such covenant or
restriction will be deemed to have been applied with such modification as would
be necessary and consistent with the intent of the Parties to have made it
valid, enforceable and effective.

Forfeiture Provision

.

(a)Detrimental Activities. If the Employee engages in any activity that violates
any covenant or restriction contained in this Section 7, in addition to any
other remedy the Company may have at law or in equity, (i) the Employee will be
entitled to no further payments or benefits from the Company under this
Agreement or otherwise, except for any payments or benefits required to be made
or provided under applicable law; (ii) all forms of equity compensation held by
or credited to the Employee will terminate effective as of the date on which the
Employee engages in that activity, unless terminated sooner by operation of
another term or condition of this Agreement or other applicable plans and
agreements; and (iii) any exercise, payment or delivery pursuant to any equity
compensation award that occurred within one year prior to the date on which the
Employee engages in that activity may be rescinded within one year after the
first date that any member of the Board first became aware that the Employee
engaged in that activity.  In the event of any such rescission, the Employee
will pay to the Company the amount of any gain realized or payment received as a
result of the rescinded exercise, payment or delivery (after deducting the
Employee’s actual income tax liability incurred with respect to such gain or
payment), in such manner and on such terms and condition as may be required.
Notwithstanding any provision of this Agreement to the contrary, if the Employee
disputes whether she has violated any covenant or restriction contained in
Section 7, and such dispute has been adjudicated to a final decision pursuant to
Section 8.5 in the Employee’s favor, the Company will pay to the Employee all
amounts withheld or clawed back pursuant to this Section 7.11 to the extent
ordered by a court of competent jurisdiction; provided that legal action in this
respect is filed by the Employee within 60 days after being notified of the
Company’s decision affecting the Employee under this Section 7.11.

(b)Right of Setoff. The Employee consents to a deduction from any amounts the
Company owes the Employee from time to time (including amounts owed as wages or
other

15

 

--------------------------------------------------------------------------------

 

compensation, fringe benefits, or vacation pay, as well as any other amounts
owed to the Employee by the Company), to the extent of the amounts the Employee
owes the Company under Section 7.11(a) (above). Whether or not the Company
elects to make any setoff in whole or in part, if the Company does not recover
by means of setoff the full amount the Employee owes, calculated as set forth
above, the Employee agrees to pay immediately the unpaid balance to the Company.

Miscellaneous



.

Assignment; Successors; Binding Agreement

. This Agreement may not be assigned by either Party, whether by operation of
law or otherwise, without the prior written consent of the other Party, except
that any right, title or interest of the Company arising out of this Agreement
may be assigned to any corporation or entity controlling, controlled by, or
under common control with the Company, or succeeding to the business and
substantially all of the assets of the Company or any affiliates for which the
Employee performs substantial services. Subject to the foregoing, this Agreement
will be binding upon and will inure to the benefit of the Parties and their
respective heirs, legatees, devisees, personal representatives, successors and
assigns. The Company shall obtain from any successor or other person or entity
acquiring a majority of the Company’s assets or equity securities a written
agreement to perform all terms of this Agreement, and any failure by the Company
to obtain such written agreement shall be a material breach of this Agreement.

Modification and Waiver

. Except as otherwise provided below, no provision of this Agreement may be
modified, waived, or discharged unless such waiver, modification or discharge is
duly approved by the Board and is agreed to in writing by the Employee and such
officer(s) as may be specifically authorized by the Board to effect it. No
waiver by any Party of any breach by any other Party of, or of compliance with,
any term or condition of this Agreement to be performed by any other Party, at
any time, will constitute a waiver of similar or dissimilar terms or conditions
at that time or at any prior or subsequent time.

Entire Agreement

. This Agreement, together with any documents specifically referenced in this
Agreement, embodies the entire understanding of the Parties hereto, and, upon
the Effective Date, will supersede all other oral or written agreements or
understandings between them regarding the subject matter hereof; provided,
however, that if there is a conflict between any of the terms in this Agreement
and the terms in any award agreement between the Company and the Employee
pursuant to any long-term incentive plan or otherwise, the terms of the award
agreement shall govern. No agreement or representation, oral or otherwise,
express or implied, with respect to the subject matter of this Agreement, has
been made by either Party which is not set forth expressly in this Agreement or
the other documents referenced in this Section 8.3.

Governing Law

. The validity, interpretation, construction and performance of this Agreement
will be governed by the laws of the State of Texas other than the conflict of
laws provision thereof.

Consent to Jurisdiction; Service of Process

; Waiver of Right to Jury Trial.

(a)Disputes.  In the event of any dispute, controversy or claim between the
Company and the Employee arising out of or relating to the interpretation,
application or enforcement of the provisions of this Agreement, the Company and
the Employee agree and

16

 

--------------------------------------------------------------------------------

 

consent to the personal jurisdiction of the state and local courts of Harris
County, Texas and/or the United States District Court for the Southern District
of Texas, Houston Division for resolution of the dispute, controversy or claim,
and that those courts, and only those courts, shall have any jurisdiction to
determine any dispute, controversy or claim related to, arising under or in
connection with this Agreement. The Company and the Employee also agree that
those courts are convenient forums for the parties to any such dispute,
controversy or claim and for any potential witnesses and that process issued out
of any such court or in accordance with the rules of practice of that court may
be served by mail or other forms of substituted service to the Company at the
address of its principal executive offices and to the Employee at the Employee’s
last known address as reflected in the Company’s records.

(b)Waiver of Right to Jury Trial.  THE COMPANY AND THE EMPLOYEE HEREBY
VOLUNTARILY, KNOWINGLY AND INTENTIONALLY WAIVE ANY AND ALL RIGHTS TO TRIAL BY
JURY TO ALL CLAIMS ARISING OUT OF OR RELATING TO THIS AGREEMENT, AS WELL AS TO
ALL CLAIMS ARISING OUT OF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR
TERMINATION THEREFROM.

Withholding of Taxes

. The Company will withhold from any amounts payable under the Agreement all
federal, state, local or other taxes as legally will be required to be withheld.

Notices

. All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) sent by facsimile (with
written confirmation of receipt), provided that a copy is mailed by registered
mail, return receipt requested, or (c) when received by the addressee, if sent
by a nationally recognized overnight delivery service (receipt requested), in
each case to the appropriate addresses and facsimile numbers set forth below (or
to such other addresses and facsimile numbers as a Party may designate by notice
to the other parties).

 

 

To the Company:


AMPLIFY ENERGY CORP.

Attn: General Counsel  

500 Dallas Street

Suite 1600

Houston, TX 77002

Facsimile: (713) 456-2940

 

To the Employee:

At the address reflected in the Company’s written records.

Addresses may be changed by written notice sent to the other Party at the last
recorded address of that Party.

17

 

--------------------------------------------------------------------------------

 

Severability

. The invalidity or unenforceability of any provision or provisions of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, which will remain in full force and effect.

Counterparts

. This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original but all of which together will constitute one and
the same instrument.

Headings

. The headings used in this Agreement are for convenience only, do not
constitute a part of the Agreement, and will not be deemed to limit,
characterize, or affect in any way the provisions of the Agreement, and all
provisions of the Agreement will be construed as if no headings had been used in
the Agreement.

Construction

. As used in this Agreement, unless the context otherwise requires: (a) the
terms defined herein will have the meanings set forth herein for all purposes;
(b) references to “Section” are to a section hereof; (c) “include,” “includes”
and “including” are deemed to be followed by “without limitation” whether or not
they are in fact followed by such words or words of like import; (d) “writing,”
“written” and comparable terms refer to printing, typing, lithography and other
means of reproducing words in a visible form; (e) “hereof,” “herein,”
“hereunder” and comparable terms refer to the entirety of this Agreement and not
to any particular section or other subdivision hereof or attachment hereto; (f)
references to any gender include references to all genders; and (g) references
to any agreement or other instrument or statute or regulation are referred to as
amended or supplemented from time to time (and, in the case of a statute or
regulation, to any successor provision).

Capacity; No Conflicts

. The Employee represents and warrants to the Company that: (a) the Employee has
full power, authority and capacity to execute and deliver this Agreement, and to
perform the Employee’s obligations hereunder, (b) such execution, delivery and
performance will not (and with the giving of notice or lapse of time, or both,
would not) result in the breach of any agreement or other obligation to which
the Employee is a party or is otherwise bound, and (c) this Agreement is the
Employee’s valid and binding obligation, enforceable in accordance with its
terms.  

[Signature page follows.]

 

18

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first written above.

AMPLIFY ENERGY CORP.

By:/s/ Kenneth Mariani

 

Name:

Kenneth Mariani

 

Title:

President & CEO

EMPLOYEE

/s/ Denise DuBard

Denise DuBard

 

[Signature Page to Employment Agreement]

 